AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                    o   Original                 o Duplicate      Original


                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                               Eastern District of Wisconsin

                  In the Matter of the Search of                                 )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )      Case No.    21-896M(NJ)
        Records and information associated with                                  )
      the cellular device assigned (414) 553-7191,                               )
          more fully described in attachment A.                                  )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the           Eastern            District of               Wisconsin
(identify the person or describe the property to be searched and give its location):
  See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before           June 29, 2021               (not to exceed 14 days)
      o   in the daytime 6:00 a.m. to 10:00 p.m. ~t any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Hon. Nancy Joseph
                                                                                                         (United States Magistrate Judge)

     g Pursuant to 18 U.S.C. § 3l03a(b), I fmd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifying, the

Date and time issued:          June 15,2021        @ 2:29pm


City and state:     Milwaukee, WI                                                             Hon. Nancy Joseph, U.S. Magistrate Judge
                           ----------------------------                                                        Printed name and title

                            Case 2:21-mj-00896-NJ Filed 07/15/21 Page 1 of 6 Document 3
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)


                                                                                Return
Case No.:                                    Date and time warrant executed:                         Copy of warrant and inventory left with:
    11- ~qLPM           (1'-1J)                   WI Iv r 1,010    ci   I) OPe,c}\   . I) ..~1 PI'            &.1 ., T
                                                                          I
Inventory made in the presence of :
                    ~T'1
Inventory of the property taken and name( s) of any person( s) seized:



            mYhe,ttw\             ~tv+-tf\    1\ot~\MA       ~tc(V\      (_c.LLttI~(_       ~Vt6Y\A         L\-li-t;S'3-lIOJ(             {~~
                                                                                             \




                      ~.~.1A           "        \P'\l.(.~.

                ~         -\\(VU.. tAtktp\ ,10 ,vJ.-kJ.t                \ o (_{At\f'A WA             I    6~tM"-'\)         ~J-Arv\       (JJ».-l~\~

                 \~\fVU-      L-\\"t'')C;~'1\~\              \fArV\           V'\l/'V01'\                \-'11·\~·1;t>1\_




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:     1/1(; IlO~1
                                                                                                              Executing officer's signature

                                                                                                                                  .lIEuA      L   flC,{)vT
                                                                                                                 Printed name and title




                            Case 2:21-mj-00896-NJ Filed 07/15/21 Page 2 of 6 Document 3
                                 ATTACHMENT A

                           Property to Be Searched

      1. Records and information associated with the cellular device assigned

(414) 553-7191 (referred to herein and in Attachment B as the ''Target Cell

Phone"), with subscriber Terrya BOLDEN, that is in the custody or control of

AT&T Corporation (AT&T or Provider), a wireless communications service

provider that is headquartered    at North Palm Beach, Florida.

      2. The Target Cell Phone.




                                        1



     Case 2:21-mj-00896-NJ Filed 07/15/21 Page 3 of 6 Document 3
                                 ATTACHMENT B

                           Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, including any information that

has been deleted but is still available to the Provider or that has been preserved

pursuant to a request made under 18 U.S.C. § 2703(£), the Provider is required

to disclose to the government the following information pertaining to the

Account listed in Attachment A:


        a. The following subscriber and historical information about the
           customers or subscribers associated with the Target Cell Phone for the
           time period March 3,2021, to Present:

               1.   Names (including subscriber names, user names, and screen
                    names);

              11.   Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);

             111.   Local and long distance telephone connection records;

             IV.    Records of session times and durations, and the temporarily
                    assigned network addresses (such as Internet Protocol ("IP")
                    addresses) associated with those sessions;

              v. Length of service (including start date) and types of service
                 utilized;

             VI.    Telephone or instrument numbers (including MAC addresses,
                    Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                    Numbers (''MEIN'), Mobile Equipment Identifier (''MElD'');
                    Mobile Identification Number (''MIN''), Subscriber Identity
                    Modules ("SIM"),Mobile Subscriber Integrated Services Digital
                                          1




       Case 2:21-mj-00896-NJ Filed 07/15/21 Page 4 of 6 Document 3
            Network Number (''MSISDN''); International Mobile Subscriber
            Identity Identifiers ("IMSI"), or International Mobile Equipment
            Identities ("IMEI");

     Vll.   Other subscriber numbers or identities (including the
            registration Internet Protocol ("IP") address);

    Vll1.   Means and source of payment for such service including any
            credit card or bank account number and billing records; and

      IX.   All records and other information (not including the contents of
            communications) relating to wire and electronic communications
            sent or received by the Target Cell Phone, including:

            W  the date and time of the communication, the method of the
            communication, and the source and destination of the
            communication (such as the source and destination telephone
            numbers (call detail records), email addresses, and IP
            addresses); and

             (B) information regarding the cell tower and antenna face (also
            known as "sectors" through which the communications were
            sent and received, as well as per-call measurement or timing
            advance data (PCMD, RTT, True Call, Advance Timing, NELOs,
            or equivalent).

b. Information associated with each communication to and from the
   Target Cell Phone for a period of 30 days from the date of this warrant,
   including:

       1.   Any unique identifiers associated with the cellular device,
            including ESN, MEIN, MSISDN, IMSI, SIM, or MIN;

      11.   Source and destination telephone numbers;

     111.   Date, time, and duration of communication; and

            All data about the cell towers (i.e. antenna towers covering
            specific geographic areas) and sectors (i.e. faces of the towers) to
            which the Target Cell Phone will connect at the beginning and

                                    2



Case 2:21-mj-00896-NJ Filed 07/15/21 Page 5 of 6 Document 3
            end of each communication, as well as per-call measurement or
            timing advance data (PCMD, RTT, True Call, Advance Timing,
            NELOs, or equivalent).

c. Information about the location of the Target Cell Phone for a period of
   30 days during all times of day and night. "Information about the
   location of the Target Cell Phone" includes all available E-911 Phase II
   data, GPS data, latitude-longitude data, and other precise location
   inform ation.

       1.   To the extent that the information described in the previous
            paragraph (hereinafter, "Location Information") is within the
            possession, custody, or control of the Provider, the Provider is
            required to disclose the Location Information to the government.
            In addition, the Provider must furnish the government all
            information, facilities, and technical assistance necessary to
            accomplish the collection of the Location Information
            unobtrusively and with a minimum of interference with the
            Provider's services, including by initiating a signal to determine
            the location of the Target Cell Phone on the Provider's network
            or with such other reference points as may be reasonably
            available, and at such intervals and times directed by the
            government. The government shall compensate the Provider for
            reasonable expenses incurred in furnishing such facilities or
            assistance.

      11.   This warrant does not authorize the seizure of any tangible
            property. In approving this warrant, the Court finds reasonable
            necessity for the seizure of the Location Information. See 18
            U.S.C. § 3103a(b)(2).




                                   3



Case 2:21-mj-00896-NJ Filed 07/15/21 Page 6 of 6 Document 3
